Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A: Claims 2, 5, and 20 corresponding to Figure 1A
Species B: Claims 3, 4, 6, and 7 corresponding to Figure 1B
After Applicant has elected Species A or B, Applicant is also required to elect one of the following subspecies. 
Subspecies I: Claim 12 corresponding to Figure 3A
Subspecies II: Claim 13 corresponding to Figure 3B
Subspecies III: Claim 14 corresponding to Figure 3C
After Applicant has elected one of the above subspecies, Applicant is also required to elect on of the following sub species. 
Subspecies a: Claim 17 corresponding to Figure 4D
Subspecies b: Claim 19 corresponding to Figure 4C
The above species and subspecies lack unity of invention because even though the inventions of these groups require the technical feature of Claim 1, this technical feature is not a 
Wolff, II discloses an implantable illuminating device (Abstract) intended to be implanted in a living being with a view to locally illuminating a region of said living being (Abstract), said device comprising a probe having an architecture that is elongate along an axis between a near end and a far end (Figure 6a), said probe taking the form of a rod of circular section of constant diameter overall its length (Figure 6a), said architecture being characterized in that it is produced from: a stimulating optical fiber (optical fiber in Wolff II) that comprises a core (Figure 7a, element 1004) , a cladding (element 1005), and a protective coating (jacket, element 1009), a jacket (element 1009). 
Wolff, II also discloses that said architecture comprises: a plurality of successive segments along its longitudinal axis (Figures 6b and 7a), each segment having a section containing a plurality of concentrically superposed layers, in which each segment comprises a section containing a plurality of superposed layers that is different from the section of each adjacent segment (Figures 6a and 7b), at least a first segment along which said stimulating optical fiber is jacketed by the jacket (lower part of Figure 7a);  at least a second segment extending said first segment, in which said stimulating optical fiber is stripped to remove its protective coating so as to leave behind only its core and its optical cladding jacketed by the jacket (Par. 0089); at least a terminal segment the section (Upper part of Fig. 7a) of which comprises only said jacket, said terminal segment comprising the far end of the probe and in that this far end is configured so as to be atraumatic (Figures 6b and 7a).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: Claims 1, 8-11, 15-16, and 18. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533.  The examiner can normally be reached on Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792  
03/05/2021                                                                                                                                                                                                      
/ALLEN PORTER/Primary Examiner, Art Unit 3792